Citation Nr: 1727354	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to restoration of a disability rating of 100 percent for prostate cancer, effective May 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO reduced the Veteran's prostate cancer from 100 percent to 10 percent disabling.  Thereafter, in a rating decision attached to a statement of the case dated April 2012, the rating for prostate cancer was increased to 20 percent.  The Veteran has contested the date of reduction, but has not objected to the 20 percent disability rating assigned for the residuals of his prostate cancer. 

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In March 2010, the RO properly notified the Veteran of a proposal to reduce the disability evaluation for his service-connected prostate cancer from 100 percent to 10 percent.

2. In a February 2011 rating decision, the RO reduced the Veteran's disability rating for prostate cancer to 10 percent.

3. An April 2012 rating decision attached to a statement of the case reevaluated the Veteran at a 20 percent disability rating for the residuals suffered from prostate cancer; at the time of the effective date of the reduction, May 1, 2011, the Veteran's prostate cancer had been rated as 100 percent disabling since December 8, 2008, a period of less than five years.

4. The Veteran's last radiation treatment for prostate cancer occurred on April 20, 2009, and he did not receiving any further treatment for prostate cancer.  The prostate cancer has neither recurred nor metastasized.

5. Residuals of prostate cancer, at its worst, are manifested by nocturia no more than four times per night; there is no leakage, albuminaria, edema, or normal renal function, and this improvement has occurred under the ordinary conditions of life and work.


CONCLUSION OF LAW

1. The reduction of the rating for prostate cancer from 100 percent to 20 percent, effective May 1, 2011, was proper, and the criteria for restoration of the 100 percent rating is not met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

The RO sent the Veteran a notice letter in March 2010.  This correspondence informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 10 percent.  The RO attached a copy of the March 2010 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  

The February 2011 rating decision on appeal reduced the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 10 percent, effective May 1, 2011.  An April 2012 rating decision attached to a statement of the case reevaluated the Veteran at a 20 percent disability rating for the residuals suffered from prostate cancer, effective May 1, 2011.  The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in January 2010.  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on an interview with the Veteran regarding his treatment for prostate cancer and symptoms, as well as a physical examination.  

In a March 2011 statement, the Veteran appeared to potentially challenge the adequacy of the January 2010 VA examination.  He stated that his single visit was only about 15 to 20 minutes in length, that a rectal examination and interview took place, and that the results were not given to the Veteran and instead sent to the VA.  On his May 2012 VA Form 9, the Veteran questioned whether his medical file had been assessed by an oncologist before a determination was made on the status of his prostate cancer, but he did specifically state that he did not challenge the medical staff's integrity.  In advancing an argument concerning the adequacy of the January 2010 VA examination, it is not clear whether the Veteran raised a general challenge to the professional competence of the VA examiner who provided this examination.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the January 2010 VA examination.  The Board finds that the examiner is competent and will assign appropriate probative weight to the opinion.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any evidence relevant to the issues decided herein is available and not included in the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Additionally, neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Rating Reductions

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent disability evaluation for his prostate cancer, was awarded effective December 8, 2008, and was reduced effective May 1, 2011, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for prostate cancer effective April 2003.  He was assigned a 100 percent disability rating effective from December 8, 2008.  Notably, the Veteran's VA treatment records document an active malignancy in December 8, 2008.  The Veteran began radiation therapy in February 2009.  His last radiation treatment was documented in April 2009.  The November 2009 rating decision informed the Veteran that he would be scheduled for a future VA examination six months following treatment to evaluate his prostate cancer.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528.  Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Id.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

The Veteran's private treatment records document that his prostate cancer was treated with radiation from February 2009 to April 2009.  The Veteran has not provided any evidence that he had additional treatment for prostate cancer following April 2009.

As noted above, Diagnostic Code 7528 requires a VA examination six months following treatment.  Pursuant to this requirement, the Veteran was afforded a VA examination in January 2010 to evaluate the residuals of his prostate cancer.  The VA examiner reported that the Veteran's cancer was in remission.  The VA examiner noted that the Veteran's private treatment records reported that his PSA (prostate-specific antigen) was under good control.  The Veteran specifically denied any lethargy, weakness, anorexia, weight loss, or weight gain.  The Veteran did experience a problem with nocturnal urination, however his oncologist put him on Flomax and since that time he was waking up about 1 to 2 times at nighttime to pass urine.  He was using the urinal approximately 3 to 4 times during the daytime.  There was no hesitancy and no problem in urination or incontinence.  The Veteran did not require catheterization, dilatation, or any drainage procedures.  He was not on medication for the prostatic cancer.  The Veteran also denied any other effects of the prostatic surgery or treatment for the cancer, and specifically denied any erectile dysfunction.  The examiner inspected the anus and rectal wall and concluded that the Veteran's prostate was normal.  There was no tenderness and no fistula.  The examiner gave the Veteran a diagnosis of carcinoma of the prostate, status post radiation, in remission with no residuals.  The Board gives this examination a great deal of probative weight.  The examiner reviewed the claims file, interviewed the Veteran and provided an in-person examination.

A May 2010 private treatment record indicated the Veteran reported voiding 2 to 3 times a night, with some reported urinary symptoms of urgency.  Private treatment records show that the Veteran's March 2010 PSA was 0.29, July 2010 PSA was 0.11, and August 2010 PSA was 0.10, which demonstrated a continued downward trend as described by his physician.  

On the March 2011 Notice of Disagreement, the Veteran stated that he was experiencing fatigue, lack of energy, intermittent diarrhea and some symptoms of depression, but he did not report any local reoccurrence or metastasis of the prostate cancer.

A July 2011 private treatment record reported that the Veteran's PSA was low at 0.08, and that he stated that his urinary symptoms were stable. 

At a March 2012 VA examination, the Veteran reported voiding 3 to 4 times a night, but that he did not experience urine leakage or the need of an appliance.  The examiner reported that there were no signs or symptoms of obstructed voiding.  The Veteran reported that he had experienced diarrhea and rectal irritation, but that those symptoms went away about six months prior to the examination.  The Veteran also reported experiencing fatigue.  It was reported that the Veteran's January 2012 PSA was .05 and that there was a slight decrease in his white blood cell count.  The examiner determined that the Veteran's prostate cancer was still in remission.

The Veteran also attended a March 2016 VA examination for his prostate cancer.  The examiner determined that the Veteran's prostate cancer was still in remission.  The examination report reiterated that the Veteran's last radiation treatment occurred in April 2009.  The Veteran reported that he was recently told his prostate was enlarged.  He reported voiding up to two times a night, and his PSA was .03.  No other symptoms or residuals were reported. 

Without any reported local reoccurrence or metastasis, the Veteran was assigned a 20 percent disability rating for a voiding dysfunction pursuant to the criteria set forth under Diagnostic Code 7528.  The Veteran's 100 percent disability rating was reduced to 20 percent, effective May 1, 2011, two years following his last radiation treatment.  

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2011, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate.  Diagnostic Code 7528 is a code that is specifically limited to activity of a malignant disease and the continuation of certain therapy.  The applicability of code 7528 ends after a time certain following activity or such therapy.  See Rossiello v. Principi, 3 Vet.App. 430 (1992); Bennett v. Brown, 10 Vet.App. 178, 183 (1997).

The preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for the Veteran's prostate cancer was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The record establishes that the Veteran has had no local recurrent or metastasis of prostate cancer since his April 2009 radiation treatment.  

The cessation of treatment and lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer.  As the evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for restoration, that doctrine is not applicable in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Restoration of a disability rating of 100 percent for prostate cancer, effective May 1, 2011, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


